DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 1/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.1 below:
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
STRUCTURAL SUPPORT FROM SPECIFICATION
“an apparel expander (AE)…configured to be inserted”
[0152] discloses AE element 334 per Fig. 3.
“a fluid distribution unit (FDU)…configured to control”
Fig. 2b illustrates FDU element 8B.
“sensor configured to detect”
[0093] discloses the sensors 20 may include one or more sensors which may sense, generate corresponding sensor information, and provide this sensor information to the controller 2 of the system for further processing. For example, the sensors 20 may include Z sensors 20-1 through 20-Z, where Z is an integer, such as one or more of temperature sensors 20-1, humidity sensors 20-2, pressure sensors 20-3, optical sensors 20-4, image capture sensors 20-5 (e.g., a camera or the like), etc.
“controller configured to…control/obtain/reconstruct/form”
[0096], Fig. 1 illustrates controller (2) embodied with motor actuator controller comprised of one or more circuits configured to drive motors.
“a support…configured to
[0141] discloses each AOC may be coupled to a corresponding apparel support using any suitable method.

Table 1.1 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buuck et al. (US 10460525 B1) (hereinafter Buuck).
Regarding claim 1, Buuck discloses:
An apparatus for measuring an article of clothing (AOC), comprising: [See Buuck, Fig. 4 illustrates a pair of trousers being measured for dimensions.]
an apparel expander (AE) having at least one expansion chamber configured to be inserted into at least one cavity of the AOC and to receive an operating fluid (OPF); [See Buuck, Figs. 4, 8A, 8B illustrate bladders 802a-802l which are responsible for inflating with air (operating fluid) and filling a particular volumetric space occupied by an inhabited clothing item; See Buuck, Figs. 4, 8A, 8B illustrate an example embodiment in which a pair of trousers is being measured/inspected.  In this case, “at least one cavity” is constituted by the leg holes of the trousers.]
a fluid distribution unit (FDU) coupled to the AE and configured to control a supply of the OPF to or from the apparel expander; [See Buuck, Fig. 8A illustrates “air compressor and reservoir” (810), which controls a flow of air to bladders 802a-802l.]
at least one sensor configured to detect contours of the AE when at least a portion of the AE is situated within the at least one cavity of the AOC and form corresponding sensor information; and [See Buuck, col. 5 lines 23-26 discloses a 3D scanner consisting of a combination of active/passive 3D scanners or sensors that are used to obtain a 3D model (contours inherently included) directly from a “fit test fixture.”.]
at least one controller configured to: [See Buuck, Fig. 4 illustrates “system controller” (316); See Buuck, col. 15 line 59 – col. 16 line 31 discloses a system controller for controlling the flow of air to bladders, collecting measurement information, and generating 3D models of clothing items.]
control the FDU to supply the OPF to the AE to expand the AE when at least a portion of the AE is situated within the at least one cavity of AOC; [See Buuck, col. 15 line 59 – col. 16 line 31 discloses inflating air bladders, which fill the particular volumetric space occupied by the inhabited clothing item.]
obtain the sensor information from the at least one sensor; [See Buuck, col. 15 line 59 – col. 16 line 31 discloses obtaining 3D photographs, imaging data, depth values, and other information from 3D scanners or sensors of the system.]
reconstruct a three-dimensional (3D) model of the at least one AOC based upon the detected contours of the AE obtained from the sensor information; and [See Buuck, col. 15 line 59 – col. 16 line 31 discloses synthesizing a 3D model from captured image data (contours included).]
form digital size information (DSI) including information related to the reconstructed three-dimensional model. [See Buuck, col. 9 lines 1-35 discloses storing dimension measurements and compliance parameters from a 3D rendering of a clothing item in an inventory database.]

Regarding claim 2, Buuck discloses all the limitations of claim 1.
Buuck discloses:
wherein the at least one controller is configured to render the reconstructed three-dimensional model on a rendering device. [See Buuck, col. 3 line 60 – col. 4 line 12 discloses capturing and generating 3-D models of an inhabited clothing item, and providing such a generated 3-D model to a consumer/user.]

Regarding claim 3, Buuck discloses all the limitations of claim 1.
Buuck discloses:
wherein the at least one controller is configured to control the FDU to supply the OPF to the AE while simultaneously controlling the at least one sensor to detect the contours of the AE and form the corresponding sensor information. [See Buuck, col. 3 lines 36-50 discloses that a “test fixture” (apparel expander) is inflated to fully inhabit a clothing item while the clothing item is being imaged by a 3-D scanner; See Buuck, col. 14 lines 30-52 discloses generating measurements of size and shape of clothing items under inspection.]

Regarding claim 4, Buuck discloses all the limitations of claim 1.
Buuck discloses:
wherein the at least one controller is configured to control one or more actuators to control a position of the at least one AOC and the at least one sensor relative to at least one of the other of the at least one AOC and the at least one sensor. [See Buuck, col. 15 line 39 – col. 16 line 16 discloses that an air bladder is mounted to a turntable (305) which is configured to rotate an air bladder, enabling a scanner to capture a 360 degree view of an article of clothing.  A scanner may capture multiple images of a test fixture and an article of clothing from multiple, varying angles.]

Regarding claim 5, Buuck discloses all the limitations of claim 1.
Buuck discloses:
wherein the at least one controller is configured to control the FDU to supply the OPF to the AE to expand the AE when it is within the at least one AOC. [See Buuck, col. 15 line 23 – col. 16 line 6 discloses incorporating projections into air bladders, which when installed into a clothing item and subsequently inflated, inhabit the different volumes defined by a clothing item.]

Regarding claim 6, Buuck discloses all the limitations of claim 1.
Buuck discloses:
wherein the at least one controller is configured to control the FDU to withdraw the OPF from the AE. [See Buuck, col. 15 lines 45-55 discloses allowing air to be removed from an air bladder, facilitating the removal of trousers from a fit test fixture (300).]

Regarding claim 7, Buuck discloses all the limitations of claim 1.
Buuck discloses:
wherein the at least one controller is configured to form digital size certificate information (DSCI) comprising the DSI and identification information of the at least one AOC. [See Buuck, col. 9 lines 1-35 discloses storing dimension measurements and compliance parameters from a 3D rendering of a clothing item in an inventory database.]

Regarding claim 8, Buuck discloses all the limitations of claim 7.
Buuck discloses:
wherein the at least one controller is configured to store the DSCI in association with a profile of a user in a memory. [See Buuck, col. 3 line 65 – col. 4 line 22 discloses generating an avatar or 3-D model of a consumer and subsequently storing the 3-D model in a consumer profile accessible to the present system.  When the consumer wishes to shop for a particular clothing item, the consumer’s 3-D model can be retrieved from the consumer’s profile and a 3-D model of the clothing item can be rendered over the consumer’s 3-D model to provide feedback to the consumer regarding how a particular clothing item will look and feel for the consumer; See Buuck, col. 7 lines 17-28, and col. 9 lines 1-35 discloses storing dimension measurements and compliance parameters from a 3D rendering of a clothing item in an inventory database.]

Regarding claim 9, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “an apparatus”, and is therefore rejected on the same premise.  

Regarding claim 10, this claim recites analogous limitations to claim 2 and is therefore rejected on the same premise.  

Regarding claim 11, this claim recites analogous limitations to claim 3 and is therefore rejected on the same premise.  

Regarding claim 12, this claim recites analogous limitations to claim 4 and is therefore rejected on the same premise.  

Regarding claim 13, this claim recites analogous limitations to claim 5 and is therefore rejected on the same premise.  

Regarding claim 14, this claim recites analogous limitations to claim 6 and is therefore rejected on the same premise.  

Regarding claim 15, this claim recites analogous limitations to claim 7 and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 8 and is therefore rejected on the same premise.  

Regarding claim 17, this claim recites analogous limitations to claim 1 in the form of “a system” rather than “an apparatus”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 17 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
A system for measuring an article of clothing (AOC), comprising:
a support coupled to the at least one AOC and configured to control a position of the AOC; [See Buuck, Fig. 8A illustrates projections (804a, 804b) of support structure (801), which guide the trousers under inspection to be in a given inspection position.]

Regarding claim 18, this claim recites analogous limitations to claim 2 and is therefore rejected on the same premise.  

Regarding claim 19, this claim recites analogous limitations to claim 3 and is therefore rejected on the same premise.  

Regarding claim 20, this claim recites analogous limitations to claim 4 and is therefore rejected on the same premise.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190057428 A1				Su et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486